DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.
 
Response to Amendment
Claims 1-16, 19, and 20 are pending and subject to this Office Action. 
The previous objections to claims 1, 16, 17, and 19 are withdrawn in view of the amendments made to the claims.
The previous rejection of claims 1-20 under 35 USC 112(b) is withdrawn in view of the amendment made to claim 1 and cancellation of claims 17 and 18.

Response to Arguments
Applicant’s arguments (see Remarks dated 02/16/2021) with respect to the rejection of claim 1 and its dependent claims over Nettesheim (US Pat. 3,541,178) have been fully considered and are persuasive. Particularly, claim 1 has been amended to require a reaction temperature of 55-80 [Symbol font/0xB0]C, which falls outside the temperature of “up to about 40[Symbol font/0xB0]C” taught by Nettesheim. 


In response, while Martino discloses that the preferred temperature is in the range of from 10[Symbol font/0xB0]C to 50[Symbol font/0xB0]C, Martino does disclose that the reaction is operated at a temperature “lower than 80 [Symbol font/0xB0]C” (col. 1, lines 26-26; see also cl. 1). It is understood that preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Consequently, the claimed temperature range of 55-80[Symbol font/0xB0]C, which lies within the range taught by Martino, is considered prima facie obvious.

With regard to the rejection of claim 8 over Nettesheim (US Pat. 3,541,178), Applicant argues that there is nothing in the action other than a mere allegation that the claimed species ("platinum") falls within a genus ("noble metals") that is known to include the species and that there is no specific determination that one of skill in the art would have considered to choose the particular claimed species of platinum over other noble metals.
In response, while it is acknowledged that a prior art reference disclosing a genus encompassing the claimed species does not expressly disclose the particular claimed species, it is the examiner's position that Nettesheim anticipates or renders obvious claim 8 since there are only seven known noble metals and one skilled in the art would envisage each member of the genus with such a small size. MPEP 2144.08 II A. 4(a). Furthermore, Nettesheim teaches using "the conventional catalysts, for example noble metals on supports of alumina" (col. 2, lines 53-55). It is noted that platinum, along with other known hydrogenation metals, is a well-known hydrogenation metal that can be used for selectively hydrogenating acetylenic impurities, as 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 recites that “the reaction conditions include a temperature of 0 to 5[Symbol font/0xB0]C,” which falls outside the temperature range of “55-80[Symbol font/0xB0]C” of claim 1, upon which claim 20 depends. Therefore, claim 20 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (US Pat. 3,922,318), as evidenced by Hearn et al. (US Pat. 6,169,218 B1) and Van Der Waal et al. (US Pub. 2017/0362145 A1).
Regarding claim 1, Martino discloses a process for purifying butadiene and isoprene by selective hydrogenation of acetylenic impurities (see Title), the process comprising:
(a) obtaining a hydrocarbon mixture comprising acetylenic impurities, isoprene, and cyclopentadiene (col. 1, lines 26-28); and
(b) contacting in a reactor the hydrocarbon mixture and hydrogen with a hydrogenation catalyst under reaction conditions to produce an effluent comprising a hydrogenated compound (col. 1, lines 26-32; Example 1).
With regard to the claimed limitation of “greater than 2 wt% cyclopentadiene,” Martino discloses, in Example 2, a hydrogenation feed comprising 50 cc of a benzene solution containing 10 vol% of isoprene, 1 vol% of 2-butyne, and 5 cc (10 vol %) of cyclopentadiene (col. 3, lines 3-6), which reasonably implies that the benzene amount in the solution is 79 vol. %. Given the densities of isoprene (681 kg/m3), 2-butyne (678 kg/m3), cyclopentadiene (786 kg/m3), and benzene (876kg/m3), the cyclopentadiene mass content is considered to be about 9.2 wt% Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03, I. Therefore, Martino is considered to read on the claimed range of “greater than 2 wt. % cyclopentadiene”.
With regard to the claimed limitation of “reaction conditions that are more selective to the hydrogenation of the acetylenic hydrocarbon than the isoprene,” Martino discloses, in Example 2, that all (~100%) 2-butyne has been consumed and the ratio of (methyl butenes)/butenes, which is indicative of isoprene consumption (relative to 2-butyne consumption), is 0.18 (col. 3, lines 11-14 and 18-28). Given that the isoprene concentration in the hydrocarbon mixture in Example 2 is ten times as much as the 2-butyne concentration, Martino reasonably suggests that the selective hydrogenation process therein is more selective to the hydrogenation of the acetylenic hydrocarbon (2-butyne) than the isoprene in the hydrocarbon mixture.
With regard to the claimed limitation of “a pressure in the range of less than 10 bar(g),” Martino teaches that the hydrogenation is operated by contacting hydrogen with a hydrocarbon mixture in a liquid phase at a hydrogen partial pressure ranging preferably from 0.5 to 20 bars (col. 1, lines 25-32 and 43-46). Although Martino is silent on the total reaction pressure, it is well known in the art that in a liquid phase hydrogenation the hydrogen partial pressure is essentially the system pressure unless there is other gaseous compounds, such as an inert gas, as evidenced by Hearn (col. 2, lines 40-41; see also Van Der Waal, [0045]). It is noted that, in the Martino process, hydrogen is the only gaseous reactant in the hydrogenation reaction while the other reactants, such as the hydrocarbon mixture containing an acetylenic compound, isoprene, and cyclopentadiene, are in a liquid phase (col. 1, lines 26-32; Example 1). Therefore, the hydrogen partial pressure ranging from 0.5 to 20 bars is considered to be the reaction pressure of the Martino process. The claimed limitation of “a pressure in a range of less than 10 bar(g)” overlaps with the range taught by Martino, and is thus considered prima facie obvious. In the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.
With regard to the claimed temperature range of 55-80 ºC, Martino discloses that the hydrogenation is operated at a temperature lower than 80 ºC (col. 1, lines 25-30). The claimed temperature of 55 to 80 ºC falls within the range taught by Martino, and is considered prima facie obvious.

Regarding claim 2, Martino discloses that the hydrogenation catalyst may comprise palladium or nickel (col. 3, 29-50; Examples 3 and 5).

Regarding claim 3, Martino discloses that, in Example 2, the ratio of (methyl butenes)/butenes is 0.18 (col. 3, lines 18-28). Considering (i) the feed contains 10 vol% isoprene and 1 vol% 2-butyne (col. 3, lines 3-6), (ii) ~100% 2-butyne is converted (col. 3, lines 20-22), and (iii) the butenes are formed from the 2-butyne, the ratio of (methyl butenes)/butenes of 0.18 is considered to suggest that about 0.18 vol% of isoprene (by multiplying the ratio by 1 vol% 2-butyene) in the benzene solution (i.e. hydrocarbon mixture) is hydrogenated (to methyl butene). That is, 1.8 % of the starting isoprene (0.18% converted isoprene / 10 vol% starting isoprene) is hydrogenated. Such isoprene hydrogenation level (1.8%) reads on the claimed limitation that “less than 10% of the isoprene is hydrogenated.”

Regarding claims 4 and 7, Martino discloses, in Example 2, a hydrogenation feed comprising of 2-butyne (butyne) as an acetylenic compound (col. 3, lines 3-6).

Regarding claim 5, Martino discloses a process for purifying butadiene and isoprene by selective hydrogenation of acetylenic impurities (see Title), the process comprising:

(b) contacting in a reactor the hydrocarbon mixture and hydrogen with a hydrogenation catalyst under reaction conditions to produce an effluent comprising a hydrogenated compound (col. 1, lines 26-32; Example 1).
With regard to the claimed limitation of “greater than 2 wt% cyclopentadiene,” Martino discloses, in Example 2, a hydrogenation feed comprising 50 cc of a benzene solution containing 10 vol% of isoprene, 1 vol% of 2-butyne, and 5 cc (10 vol %) of cyclopentadiene (col. 3, lines 3-6), which reasonably implies that the benzene amount in the solution is 79 vol. %. Given the densities of isoprene (681 kg/m3), 2-butyne (678 kg/m3), cyclopentadiene (786 kg/m3), and benzene (876kg/m3), the cyclopentadiene mass content is considered to be about 9.2 wt% based on the benzene solution (i.e. a hydrocarbon mixture). Case law holds that “[w]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03, I. Therefore, Martino is considered to read on the claimed range of “greater than 2 wt. % cyclopentadiene”.
With regard to the claimed limitation of “reaction conditions that are more selective to the hydrogenation of the acetylenic hydrocarbon than the isoprene,” Martino discloses, in Example 2, that all (~100%) 2-butyne has been consumed and the ratio of (methyl butenes)/butenes, which is indicative of isoprene consumption (relative to 2-butyne consumption), is 0.18 (col. 3, lines 11-14 and 18-28). Given that the isoprene concentration in the hydrocarbon mixture in Example 2 is ten times as much as the 2-butyne concentration, Martino reasonably suggests that the selective hydrogenation process therein is more selective to the hydrogenation of the acetylenic hydrocarbon (2-butyne) than the isoprene in the hydrocarbon mixture.
With regard to the claimed limitation of “a pressure in the range of less than 10 bar(g),” Martino teaches that the hydrogenation is operated by contacting hydrogen with a hydrocarbon prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.
With regard to the claimed temperature range of 30 to 50 ºC, Martino discloses that the hydrogenation is operated at a temperature lower than 80 ºC, preferably from 10 to 50 ºC (col. 1, lines 25-32). The claimed temperature of 30 to 50 ºC falls within the range taught by Martino, and is considered prima facie obvious. 

Regarding claim 6, Martino teaches that the hydrogenation is operated at a hydrogen partial pressure ranging preferably from 0.5 to 20 bars (col. 1, lines 43-46). The claimed limitation of “a pressure in a range of 5 to 8 bar(g)” falls within the range taught by Martino, and is thus considered prima facie obvious.

Regarding claim 9, Martino is considered to teach that, in Example 2, the cyclopentadiene mass content is about 9.2 wt% based on the benzene solution (i.e. a 

Regarding claim 10, Martino discloses an embodiment (Example 10) in which a benzene solution (i.e. a hydrogenation feed) comprising 10 vol% isoprene, 10 vol% cyclopentadiene, and 10 vol% 2-butyne is subjected to the selective hydrogenation, wherein the flow rate of the benzene solution is 50 cc/hour and the amount of catalyst employed in the reaction is 5 g (col. 3, lines 59-68). Accordingly, the flow rates of isoprene, cyclopentadiene, and 2-butyne are considered to be 5 cc, 5 cc, and 5 cc, respectively. Given the densities isoprene (0.681 g/cc, cyclopentadiene (0.786 g/cc), and 2-butyne (0.678 g/cc), the flow rate of the mixture of isoprene, cyclopentadiene, and 2-butyne is about 10.7 g/hour. Since 5 g of the catalyst is employed, the weight hourly space velocity (WHSV) of the mixture of the hydrocarbon reactants is considered to be about 2.1 h-1. 
Martino does not explicitly disclose a WHSV of 1 h-1.
However, one skilled in the art would understand that the examples disclosed by Martino are provided to exemplify the Martino process and not to limit the boundaries of the process only to what is disclosed in those examples. The examiner’s position is that it would have been obvious for one of ordinary skill in the art optimize the reaction parameters without undue experimentation and arrive at the claimed WHSV of “1 h-1” since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claims 11 and 12, Martino discloses that cyclopentadiene remains unconverted in the hydrogenation reaction (col. 3, lines 19-28; Example 2). Therefore, the Martino process is considered to not include a dimerization reaction involving cyclopentadiene. 

Regarding claim 13, Martino teaches that the suitable hydrocarbon feeds to be subjected to the selective hydrogenation include a mixture of C4 cut and C5 cut, both obtained from a pyrolysis process (col. 1, lines 54-60). Martino teaches that C4 cuts from a pyrolysis process contain butadiene. Consequently, Martino is considered to teach that butadiene (C4 cut) is added to a product stream (C5 cut) from a pyrolysis process. 

Regarding claim 14, Martino teaches that the suitable hydrocarbon feeds to be subjected to the selective hydrogenation include a mixture of C4 cut and a cyclopentadiene-containing C5 cut, wherein the C4 and C5 cuts are obtained from a pyrolysis process (col. 1, lines 54-60). This meets the claimed limitation of adding cyclopentadiene (cyclopentadiene-containing C5 cut) to a product stream (C4 cut) from a pyrolysis process.

Regarding claim 15, Martino discloses that the process may be operated in a fixed-bed reactor (cl. 14).

Regarding claim 16, Martino teaches the following:
(i) The cyclopentadiene content in a hydrocarbon mixture, in one embodiment, is about 9.2 wt%, as discussed above, which falls within the claimed range of 5 to 25 wt.% (col. 1, lines 26-28; col. 3, lines 3-6; Example 2).
(ii) The hydrogenation catalyst may comprise palladium or nickel (col. 3, 29-50; Examples 3 and 5);
(iii) The hydrogenation is operated in a fixed-bed reactor (cl. 14).
(iv) The reaction conditions include a temperature lower than 80 ºC, a hydrogen partial pressure ranging preferably from 0.5 to 20 bars, and a weight hourly space velocity (WHSV) of the mixture of the hydrocarbon reactants of about 2.1 h-1, which fall within or overlap with the -1 is derived from Example 10, in which a benzene solution (i.e. a hydrogenation feed) comprising 10 vol% isoprene, 10 vol% cyclopentadiene, and 10 vol% 2-butyne is subjected to the selective hydrogenation, wherein the flow rate of the benzene solution is 50 cc/hour and the amount of catalyst employed in the reaction is 5 g (col. 3, lines 59-68). Accordingly, the flow rates of isoprene, cyclopentadiene, and 2-butyne are considered to be 5 cc, 5 cc, and 5 cc, respectively. Given the densities of isoprene (0.681 g/cc), cyclopentadiene (0.786 g/cc), and 2-butyne (0.678 g/cc), the flow rate of the mixture of isoprene, cyclopentadiene, and 2-butyne is about 10.7 g/hour. Since 5 g of the catalyst is employed, the weight hourly space velocity (WHSV) of the mixture of the hydrocarbon reactants is considered to be about 2.1 h-1.
(v) The isoprene conversion, in one embodiment, is 1.8 % (see claim 3 rejection above) (col. 1, lines 26-32 and 43-46; col. 3, 18-28, 29-50, and 59-68; Examples 3 and 5; cl. 14). 

Regarding claim 19, Martino discloses that the molar ratio of hydrogen to acetylenic compound (butyne) may range from 2 to 50 (col. 2, lines 60-61). The claimed range of less than 6:1 overlaps the range taught by Martino, and is considered prima facie obvious.

Regarding claim 20, Martino discloses that the hydrogenation is operated at a temperature lower than 80 ºC (col. 1, lines 25-30). The claimed temperature of 0 to 5 ºC falls within the range taught by Martino, and is considered prima facie obvious. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nettesheim (US Pat. 3,541,178). 
Regarding claim 5, Nettesheim discloses a process comprising:

(b) contacting in a reactor the hydrocarbon mixture and hydrogen with a hydrogenation catalyst to produce an effluent comprising a hydrogenated compound, wherein the process pressure may be up to about 20 (20.3 bar), for example, 7 atm (7.09 bar) as shown in Example 1 (col. 2, line 53-col. 3, line 65). 
With regard to the claimed limitation of a hydrocarbon mixture comprising (i) an acetylenic hydrocarbon, (ii) isoprene, and (iii) butadiene or cyclopentadiene, or both, the teaching of “diolefin containing mixtures of hydrocarbons having 4 or 5 carbon atoms” (cl. 1; col. 1, lines 58-68) is interpreted as encompassing hydrocarbons having 4 and 5 carbon atoms, e.g., a mixture containing isoprene and butadiene. It is noted that these mixtures also contain acetylenic compounds (col. 1, lines 29-34). Therefore, Nettesheim is considered to teach a mixture containing an acetylenic compound, isoprene, and butadiene.
With regard to the claimed limitation of “reaction conditions that are more selective to the hydrogenation of the acetylenic hydrocarbon than the isoprene,” Nettesheim discloses that isoprene loss is minimized (1.1% and 0.7%) in the hydrogenation while significantly reducing the butine (butyne) content (about 40%) (col. 3, lines 8-66; Example 1). Therefore, Nettesheim is considered to suggest the selective hydrogenation process therein is more selective to the hydrogenation of the acetylenic hydrocarbon than the isoprene in the hydrocarbon mixture.
With regard to the claimed temperature in a range of 30 to 50 ºC, Nettesheim discloses that the reaction temperature is up to about 40 ºC (col. 2, line 72 – col. 3, line 2). The claimed temperature overlaps with the range taught by Nettesheim, and is considered prima facie obvious.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nettesheim (US Pat. 3,541,178), as evidenced by (US Pat. 2,851,505).
Regarding claim 8, Nettesheim discloses a process comprising:
(a) obtaining a hydrocarbon mixture comprising a mixture of hydrocarbons having 4 or 5 carbon atoms containing diolefins and acetylenic (Abstract; cl. 1; col. 1, lines 29-34 and 58-68); and
(b) contacting in a reactor the hydrocarbon mixture and hydrogen with a hydrogenation catalyst to produce an effluent comprising a hydrogenated compound, wherein the process pressure may be up to about 20 (20.3 bar), for example, 7 atm (7.09 bar) as shown in Example 1 (col. 2, line 53-col. 3, line 65). 
With regard to the claimed limitation of a hydrocarbon mixture comprising (i) an acetylenic hydrocarbon, (ii) isoprene, and (iii) butadiene or cyclopentadiene, or both, the teaching of “diolefin containing mixtures of hydrocarbons having 4 or 5 carbon atoms” (cl. 1; col. 1, lines 58-68) is interpreted as encompassing hydrocarbons having 4 and 5 carbon atoms, e.g., a mixture containing isoprene and butadiene. It is noted that these mixtures also contain acetylenic compounds (col. 1, lines 29-34). Therefore, Nettesheim is considered to teach a mixture containing an acetylenic compound, isoprene, and butadiene.
With regard to the claimed limitation of “reaction conditions that are more selective to the hydrogenation of the acetylenic hydrocarbon than the isoprene,” Nettesheim discloses that isoprene loss is minimized (1.1% and 0.7%) in the hydrogenation while significantly reducing the butine (butyne) content (about 40%) (col. 3, lines 8-66; Example 1). Therefore, Nettesheim is considered to suggest the selective hydrogenation process therein is more selective to the hydrogenation of the acetylenic hydrocarbon than the isoprene in the hydrocarbon mixture.
Nettesheim does not explicitly disclose that the hydrogenation catalyst comprises platinum or an alloy thereof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772